Title: To George Washington from William Ramsay, 3 September 1758
From: Ramsay, William
To: Washington, George



Dear Sir
Camp near Rays Town Septr 3d 1758

Yours of yesterday I have, you ought to have no uneasiness, you are not the cause of any delay, your friends & even those of ev’ry Core; who know you only by Character, wish for you. I presume you know Lt Col. Stephens has been under an arrest for some time by Sr John Wildair, Stephens says he is right & will not be releasd without a publick justification, even Lieut. Colo. Loyd of the Pensylvanias has taken the Command from the B—ly, this has mortified him much, & probably may humble his pride. Tomorrow Colo. Dagworthy marches with his Tatterdemalions

& by report is to advance towards Fort Du Quesne, & there to throw up a breast work, or make some place of defence. The Genl not yet come. the 1st Inst. we had Sixty one Guns fir’d & three feu de joys for taking Louisburg. I wish Capt. Woodward every success, also Serjt Scott. I shall make evry remark in my power, but I hope to see you soon. I am Dr Sir yours Most Affectly

Wm Ramsay

